DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3, 5-9, 11, 12, 14-19, and 21-24 are pending.
The previous objections to claims 1, 3, 4, 7-13, and 15-20 are withdrawn in view of the amendments made to the claims.
The previous rejection of claims 1-20 under 35 USC 112(b) is withdrawn in view of the amendments made to claims 1, 2, 3, 6, 8, 17-19.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Beaty on 03/23/2021.
The application has been amended as follows: 
Claim 1
A method of starting up a selective hydrogenation reactor, the selective hydrogenation reactor housing one or more catalyst beds each containing a catalyst suitable for selectively hydrogenating acetylene in a process gas comprising at least 10 mol.% ethylene, at least 1 ppm acetylene, calculated on a molar basis, and at least 5 mol.% hydrogen, the method comprising
the one or more catalyst beds at no more than a first temperature, the catalyst of the one or more catalyst beds comprising at least one ionic liquid and being in contact with a first gas, the first gas including less than 2% hydrogen, calculated on a molar basis, and being non-reactive in the presence of the catalyst at the first temperature;
in the presence of the first gas, heating the one or more catalyst beds to at least a second temperature, the second temperature being at least 20 °C greater than the first temperature, the first gas being non-reactive in the presence of the catalyst at the second temperature; and then
replacing the first gas in contact with the catalyst by introducing the process gas to the selective hydrogenation reactor to be in contact with the catalyst, while the one or more catalyst beds is at least at the second temperature; and
allowing the process gas to flow through the one or more catalyst beds until a concentration of acetylene at an outlet of the selective hydrogenation reactor is less than 1 ppm, calculated on a molar basis.

Claim 2, line 2:
the catalyst of the one or more catalyst beds has not been contacted in the selective hydrogenation

Claim 3
A method of starting up a selective hydrogenation reactor, the selective hydrogenation reactor housing one or more catalyst beds each containing a catalyst suitable for selectively hydrogenating acetylene in a process gas comprising at least 10 mol.% ethylene, at least 1 ppm acetylene, calculated on a molar basis, and at least 5 mol.% hydrogen, the method comprising
the one or more catalyst beds at no more than a first temperature, the catalyst of the one or more catalyst beds comprising at least one ionic liquid and being in contact with the process gas;
in the presence of the process gas, heating the one or more catalyst beds to at least a second temperature, the second temperature being at least 20 °C greater than the first temperature, the heating of the one or more catalyst beds being performed at a rate in a range of 3-20 °C/hour; and
allowing the process gas to flow through the one or more catalyst beds until
a concentration of acetylene at an outlet of the selective hydrogenation reactor is less than 1 ppm, calculated on a molar basis;
at least 90% of the acetylene present in the process gas is hydrogenated; and
no more than 1 mol.% of the total acetylene and ethylene present in the process gas is converted to ethane.

Claim 5
A method of starting up a selective hydrogenation reactor, the selective hydrogenation reactor housing one or more catalyst beds each containing a catalyst suitable for selectively hydrogenating acetylene in a process gas comprising at least 10 mol.% ethylene, at least 1 ppm acetylene, calculated on a molar basis, and at least 5 mol.% hydrogen, the method comprising[[;]]:
providing the selective hydrogenation reactor with the one or more catalyst beds at a first temperature, the catalyst of the one or more catalyst beds comprising at least one ionic liquid and being in contact with a first gas at [[a]] the first temperature, the first gas including less than 2% hydrogen, calculated on a molar basis, and being non-reactive in the presence of the catalyst at the first temperature, wherein the catalyst has not been contacted in the selective hydrogenation reactor with a carbon 
introducing a flow of the process gas to the one or more catalyst beds, and refraining from adding carbon monoxide to the process gas.

Claim 6
	The method of claim 5, further comprising raising the temperature of the one or catalyst beds from the first temperature to at least a second temperature.

Claim 8
A method of starting up a selective hydrogenation reactor, the selective hydrogenation reactor housing one or more catalyst beds each containing a catalyst suitable for selectively hydrogenating acetylene in a process gas comprising at least 10 mol.% ethylene, at least 1 ppm acetylene, calculated on a molar basis, and at least 5 mol.% hydrogen, the method comprising
drying the one or more catalyst beds at a temperature of at least 50 °C; then
cooling the one or more dried catalyst beds to a first temperature less than the drying temperature, in a range of 31-50 °C, and contacting the catalyst of the one or more catalyst beds with the process gas at the first temperature; then
in the presence of the process gas, heating the one or more catalyst beds to at least a second temperature, the second temperature being at least 20 °C greater than the first temperature; and
allowing the process gas to flow through the one or more catalyst beds until
a concentration of acetylene at an outlet of the selective hydrogenation reactor is less than 1 ppm, calculated on a molar basis; 
at least 90% of the acetylene present in the process gas is hydrogenated; and


Claim 15, line 3:
thereof, present in the catalyst 

Claim 17
	The method according claim 1, wherein the catalyst comprises the at least one ionic liquid in a total amount up to 10 wt.%.

Claim 18, lines 1-2:
	The method according to claim 1, wherein the is selected from 1-butyl-3-methylimidazolium triflate, 1-

Claim 22, line 2:
the catalyst of the one or more catalyst beds has not been contacted in the selective hydrogenation reactor

Claim 23, line 2:
the catalyst of the one or more catalyst beds has not been contacted in the selective hydrogenation reactor

Claim 24, line 2:
the catalyst of the one or more catalyst beds has not been contacted in the selective hydrogenation reactor

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or reasonably suggests a method of starting up a reactor for selectively hydrogenating acetylene in a process gas comprising at least 10 mol.% ethylene, at least 1 ppm (mole basis) acetylene, and at least 5 mol.% hydrogen, wherein the method specifically includes the claimed steps as recited in claims 1, 3, 5, and 8.   
Szesni (US 2013/0102819), applied in the previous Office Action, is considered the closest prior art to the instant invention. Szesni teaches a method comprising (i) drying a catalyst comprising an ionic liquid at 80 °C, (ii) reducing the catalyst at 100°C with a 5% H2/N2 mixture, and (iii) performing a selective hydrogenation on a feed containing 0.35 mol.% acetylene, 15 mol.% hydrogen, 0.02 mol% CO, and 47 mol.% ethylene ([0051]; [0082]). However, Szesni does not teach or suggest all of the required steps in claims 1, 3, 5, and 8. With regard to claim 1, Szesni fails to teach providing the catalyst bed at no more than a first temperature, the catalyst bed being in contact with a first gas which includes less than 2 mol.% hydrogen and is non-reactive in the presence of the catalyst at the first temperature, and then heating the catalyst bed, in the presence of the first gas, to at least a second temperature, which is at least 20 °C greater than the first temperature, wherein the first gas is non-reactive in the presence of the catalyst at the second temperature, as recited in claim 1. It is noted that the H2/N2 mixture contains 5% hydrogen, which falls outside the claimed range. With regard to claims 3 and 8, Szesni does not teach or suggest allowing the process gas to flow through the catalyst bed until (a) a concentration of acetylene at an outlet of the selective hydrogenation reactor is less than 1 ppm (molar basis), (b) at least 90% of the acetylene present in the process is hydrogenated, and (c) no more than 1 mol.% of the total acetylene and ethylene present in the process gas in converted to ethane. With regard to claim 5, Szeni does not teach or suggest providing the selective hydrogenation reactor with one or more catalyst beds each containing a catalyst, and introducing a flow of the process gas to the one or more catalyst beds, wherein the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                                        

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772